 1                                                         HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

     vPersonalize Inc.,                           Case No.: 2:18-CV-01836-BJR
 8
                       Plaintiff,                 STIPULATED MOTION TO CHANGE
 9                                                SCHEDULE REGARDING EXCHANGE OF
              v.                                  PRELIMINARY CLAIM CONSTRUCTIONS
10                                                AND EXTRINSIC EVIDENCE PURSUANT
     Magnetize Consultants Ltd.,                  TO LPR 131 AND ORDER
11
                       Defendant                  NOTE ON MOTION CALENDAR:
12                                                August 19, 2019

13
              WHEREAS, pursuant to the Court’s scheduling Order (ECF No. 26), the parties’
14
     deadline to exchange preliminary claim constructions and extrinsic evidence (“Preliminary claim
15
     chart” on the scheduling Order) pursuant to Local Patent Rule (“LPR”) 131 is August 19, 2019.
16
              WHEREAS, pursuant to the Court’s scheduling Order (ECF No. 26), the parties’ next
17
     due date for filing a joint claim chart and prehearing statement pursuant to LPR 132 does not
18
     occur for over another six weeks, until October 2, 2019;
19
              WHEREAS, the parties exchanged proposed terms for construction on July 19, 2019;
20
              WHEREAS, the parties agree that a brief extension of an additional four (4) days, until
21
     August 23, 2019, for their LPR 131 exchange would facilitate a small number of potential
22
     additions to the parties’ lists of terms and claim elements for construction as well as further
23
     meeting-and-conferring to potentially narrow the ultimate list to be filed with the Court;
24
     STIPULATED MOTION TO CHANGE SCHEDULE REGARDING EXCHANGE
     OF PRELIMINARY CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE                     STOKES LAWRENCE, P.S.
     PURSUANT TO LPR 131 AND ORDER                                                   1420 FIFTH AVENUE, SUITE 3000
                                                                                   SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                                                              (206) 626-6000
 1            WHEREAS, no filing deadlines are impacted by this stipulated extension.

 2            NOW, THEREFORE, the parties hereby STIPULATE AND AGREE, and respectfully

 3   request that the Court enter an order that reflects the change to the deadline for the exchange of

 4   preliminary claim constructions and extrinsic evidence (“Preliminary claim chart”) in the current

 5   scheduling Order (ECF No. 26), which otherwise remains in force:

 6            Deadline for preliminary claim chart:        August 23, 2019

 7

 8   August 19, 2019                Respectfully submitted,

 9   /s/ Lance A. Pelletier                            /s/ Mudit Kakar
     Shannon M. Jost (WSBA #32511)                     Mudit Kakar, PhD. Esq. (WSBA #44344)
10   Lance A. Pelletier (WSBA #49030)                  CHOI CAPITAL LAW PLLC
     STOKES LAWRENCE, P.S.                             2101 Fourth Avenue, Suite 1570
11   1420 Fifth Avenue, Suite 3000                     Seattle, WA 98121
     Seattle, WA 98101                                 Phone: 206-588-0463
12   Phone: 206-626-6000                               Fax: 206-971-1650
     Fax: 206-464-1496                                 m.kakar@ccl.law
13   shannon.jost@stokeslaw.com
     lance.pelletier@stokeslaw.com                     /s/ Boyoon Choi
14                                                     Boyoon Choi, MBA, Esq. (WSBA #44939)
     /s/ Seth A. Watkins                               CHOI CAPITAL LAW PLLC
15   Seth A. Watkins (pro hac vice)                    2101 Fourth Avenue, Suite 1570
     WATKINS LAW & ADVOCACY, PLLC                      Seattle, WA 98121
16   1455 Pennsylvania Avenue NW, Suite 400            Phone: 206-588-0463
     Washington, DC 20004                              Fax: 206-971-1650
17   Phone: 202-355-9421                               b.choi@ccl.law
     Fax: 202-355-9424
18   watkins@wlapllc.com                               Attorneys for Plaintiff
                                                       vPersonalize, Inc.
19   Attorneys for Defendant
     Magnetize Consultants Ltd
20

21

22

23

24
     STIPULATED MOTION TO CHANGE SCHEDULE REGARDING EXCHANGE
     OF PRELIMINARY CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE                    STOKES LAWRENCE, P.S.
     PURSUANT TO LPR 131 AND ORDER                                                  1420 FIFTH AVENUE, SUITE 3000
                                                                                  SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                                                             (206) 626-6000
 1                                             ORDER

 2            Pursuant to stipulation, IT IS SO ORDERED.

 3            DATED: the 9th day of September, 2019

 4

 5

 6                                                     A
                                                       Barbara Jacobs Rothstein
 7
                                                       U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATED MOTION TO CHANGE SCHEDULE REGARDING EXCHANGE
     OF PRELIMINARY CLAIM CONSTRUCTIONS AND EXTRINSIC EVIDENCE               STOKES LAWRENCE, P.S.
     PURSUANT TO LPR 131 AND ORDER                                             1420 FIFTH AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                                                        (206) 626-6000
